Citation Nr: 1759728	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for burn scars of the head, face, and right side of the neck. 

2.  Entitlement to a rating in excess of 10 percent for burn scars of the right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand (right upper extremity), prior to May 20, 2014, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to July 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that although the RO has increased the evaluation for the Veteran's service-connected burn scars of the right upper extremity, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In April 2014, February 2016, and March 2017, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected burn scars of the head, face, and right side of the neck have not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement, or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or; with six or more characteristics of disfigurement.  

2.  Prior to October 23, 2008, the Veteran's burn scar of the right upper extremity was manifested by pain and instability, but was not deep and did not cover an area exceeding 144 square inches (929 square centimeters).  

3.  From October 23, 2008, the Veteran's burn scar of the right upper extremity was manifested by pain and instability, but not three or more scars that are unstable and painful, is not deep, and does not exceed an area of 144 square inches (929 square centimeters).


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for the assignment of a rating in excess of 30 percent for the service connected burn scar of the head, face, and right side of the neck, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800, 7804 (2008), (2017).

2.  Prior to October 23, 2008, , the criteria for the assignment of rating in excess of 10 percent for pain in the service-connected burn scar of the right upper extremity have not been met or nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7801, 7802, 7804 (2008).

3.  Prior to October 23, 2008, the criteria for the assignment of a separate 10 percent disability rating for instability, but not higher, for the service-connected burn scar of the right upper extremity have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7801, 7802, 7803 (2008).

4.  From October 23, 2008, to May 19, 2014, the criteria for the assignment of a 20 percent disability rating, but not higher, for the service-connected burn scar of the right upper extremity have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7801, 7802, 7804 (2017).

5.  From May 20, 2014, the criteria for the assignment of rating in excess of 20 percent for the service-connected burn scar of the right upper extremity have not been met or nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7801, 7802, 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded numerous VA examinations, including in August 2008, March 2009, May 2014, April 2016, August 2016, and June 2017.  These VA examinations, taken together, are adequate to rate the Veteran's claims because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his burn scars of the head, face, and neck, or right upper extremity have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the March 2017 remand orders, namely to obtain a clarifying VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Board has considered the holding of Ardison v. Brown, but finds that the VA examinations are adequate to rate the Veteran's claim.  6 Vet. App. 405, 407-08 (1994) (noting that skin disorders are often cyclical in manifestation and subject to remission and recurrence).  Here, the Veteran reported that he experiences flare-ups during hot or cold weather.  The Veteran was examined twice in the summer, August 2016 and June 2017, and his skin condition was not experiencing an active phase at either encounter.  The Veteran testified at the January 2014 hearing that his flare ups would not last long enough for him to be scheduled to see a specialist.  Given the infrequent and unpredictable nature of the Veteran's flares, the Board concludes that VA has satisfied the duty to attempt to schedule the Veteran for a VA examination during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26, 32-33 (2017) (finding that VA's obligation to schedule an examination during a flare is contingent on the frequency and duration of flares in a specific case).

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the service-connected burn scars of the head, face, and right side of the neck, and in excess of 10 percent prior to May 20, 2014, and 20 percent thereafter, for burn scars of the right upper extremity.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is considered competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  See 73 Fed. Reg. 54708 (Sept. 23. 2008). Although the Veteran did not specifically request review under the revised criteria, the Board has an obligation to consider all potentially applicable provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes a Veteran's benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board also has evaluated the Veteran's claim under the former and revised rating criteria for evaluating skin disabilities.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009).  If an increased rating is warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Diagnostic Code 7800, effective prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to October 23, 2008).

The eight characteristics of disfigurement are: (1) Scar is 5 or more inches (13 or more centimeters) in length; (2) Scar is at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) Underlying soft tissue is missing in an area exceeding 6 square inches (39 square centimeters); (8) Skin is indurated and inflexible in an area exceeding 6 square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye was to be rated under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Unretouched color photographs were to be taken into consideration when rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (2), (3) (2008). 

Under Diagnostic Code 7801, prior to October 23, 2008, a 10 percent rating is warranted where a scar, which is not on the head, face, or neck, is deep or causes limitation of motion, and is at least 6 square inches in size.  A 20 percent rating is warranted for scars that are deep or cause limitation of motion and are at least 12 square inches in size.  A 30 percent rating is warranted for scars that are deep or cause limitation of motion and is at least 72 square inches but less than 144 square inches (929 sq. cm.).  A 40 percent rating is warranted for scars that are deep or cause limitation of motion and are 144 square inches or greater in size.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).   

Under Diagnostic Code 7802, scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if they have area or areas exceeding 144 square inches (929 square centimeters).  Under Diagnostic Code 7803, unstable superficial scars warrant a 10 percent rating.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (prior to October 23, 2008).

Under Diagnostic Code 7804, scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation.  Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

Under the revised criteria, effective October 23, 2008, Diagnostic Code 7800 applies to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800.  The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating.  38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (4), (5) (2017).

The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or; with six or more characteristics of disfigurement.

Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.

Under the revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Diagnostic Code 7803 was removed. 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires that there be three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 

Under the revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

Burn Scars of the Head, Face, and Right Side of the Neck

The Veteran claims entitlement to a rating in excess of 30 percent for the entire period on appeal.  The Board finds that a rating in excess of 30 percent is not warranted for any time period on appeal.  

The regulations applicable prior to October 23, 2008, require a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement for a 50 percent rating.  After October 23, 2008, a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is required for a 50 percent rating.  

The VA examinations do not reflect evidence of visible or palpable tissue loss and gross distortion or asymmetry of two features, or four to five characteristics of disfigurement.  Instead, the June 2017 VA examiner reported that the Veteran has no gross distortion or asymmetry of facial features, or visible or palpable tissue loss, which is consistent with the findings of the May 2014, April 2016, and August 2016 VA examination reports.  As such, to warrant a higher rating, the Veteran's scars of the face, head, and neck must be consistent with four or more characteristics of disfigurement.

The Board notes that the VA examiners had trouble identifying the extent of the Veteran's scar in August 2008, May 2014, and June 2017, as the pigmentation of the scar had blended in with the surrounding skin.  Photographs of the Veteran's head, face, and neck are consistent with these findings.  The scars that the VA examiners were able to appreciate do not meet the minimum size criteria for the fifth, sixth, seventh, or eighth characteristics of disfigurement.  The August 2016 VA examiner found the largest area of skin impacted, and this only measured 32 centimeters squared.  The VA examiners also found that the Veteran's scars of the head, face, and neck were not adherent to the underlying tissue in May 2014, April 2016, August 2016, and June 2017.  Thus, the fourth characteristic of disfigurement is inapplicable.  The same VA examination reports indicated that the Veteran's scars were not elevated or depressed on palpitation, which makes the third characteristic of disfigurement inapplicable.  Further, the VA examination reports do not indicate the presence of a scar 13 centimeters or more in length, as the March 2009, May 2014, April 2016, August 2016, and June 2017 VA examiners all measured a scar shorter than 13 centimeters or scars totaling shorter that 13 centimeters.  Thus, the evidence is inconsistent with a finding that the Veteran's scars of the head, face, or neck result in four or more characteristics of disfigurement.  

Under Note (4), separate evaluations are warranted for disabling effects other than disfigurement.  The Board notes that instability of a scar would normally result in a separate 10 percent rating under Diagnostic Code 7804 and one characteristic of disfigurement would warrant a 10 percent rating under Diagnostic Code 7800. However, the evidence does not show that the Veteran's burns scars result in more than one characteristic of disfigurement.  Thus, the RO appears to have afforded the Veteran the benefit of the doubt in assigning a higher 30 percent rating under Diagnostic Code 7800.  Therefore, any impairment or disabling effects associated with the Veteran's burn scars of the head, face, or neck is already being compensated by the Veteran's currently assigned rating under Diagnostic Code 7800.  This includes disabling effects such as the Veteran's flare-ups, which he has characterized as including bumps, itching, and peeling skin.  

Further, no higher rating is warranted under a different Diagnostic Code.  The highest rating under Diagnostic Code 7804 is 40 percent, a rating only warranted with five or more scars that are unstable and painful.  No VA examiner indicated that the Veteran has five of more scars of the head, face, or neck.  As such, switching the Veteran's rating to Diagnostic Code 7804, as opposed to the separate rating discussed above, would not result in a higher rating for the Veteran. 

The Board has also considered the evidence in the VA treatment records.  However, the treatment notes provide no evidence that the Veteran's scars are worse than recorded by the VA examiners or described by the Veteran.  

Finally, as noted above, the Veteran asserted the occurrence of flare-ups of his head, face, and neck scars.  Consistent with the holding in Ardison, the Board attempted to schedule the Veteran for VA examinations during a flare-up.  See 6 Vet. App. at 407-08.  However, despite VA examinations in January 2009, March 2009, May 2014, April 2016, August 2016, and June 2017, the VA examiners never saw the Veteran during a flare.  The Veteran reported at the January 2014 hearing that these flare-ups did not last long enough for him to schedule an appointment with a specialist.  As described above, the Veteran's current rating adequately compensates him for the additional disability he experiences during a flare-up.  Any symptoms he described appear to have been contemplated and compensated under the current rating, as discussed above.  Thus, returning the Veteran's case for additional development is not warranted.  

In light of the foregoing, the Board finds that the Veteran's scars of the head, face, and right side of the neck are not consistent with the criteria for a rating in excess of 30 percent or with the criteria for the assignment of a separate rating. 




Scar of the Right Upper Extremity

The Veteran claims entitlement to a rating in excess of 10 percent prior to May 20, 2014, and in excess of 20 percent thereafter.  The Board finds that a separate 10 percent rating for instability is warranted for the period on appeal prior to October 23, 2008, but a rating in excess of 10 percent for instability and in excess of 10 percent for a painful scar is not warranted.  From October 23, 2008 on, a rating of 20 percent, but not higher, is warranted.  

The May 2014 VA examiner indicated that the Veteran's right elbow scar is unstable and painful.  The Veteran reported that his right elbow scar is painful when the skin becomes open, which occurs on average twice per year during the summer or winter months.  The RO assigned a 20 percent rating in a September 2014 decision because the Veteran had one scar that was painful and unstable.   

However, when the Veteran first filed a claim in July 2007, he complained of similar symptoms.  His representative reported that the Veteran's symptoms include rashes, blotches, and cracked skin.  The Veteran wrote a letter the same month reporting that his skin condition has resulted in rashes, blotches, and cracked skin, that he attributed to exposure to cold and heat.  In his May 2009 notice of disagreement (NOD), he reported a thin layer of skin on his elbow that causes him pain when it accidentally hits objects.  On his September 2009 substantive appeal, he reported that his thin skin on his right elbow makes him more susceptible to being cut.  He reported that his skin breaks and cracks.  At the hearing in January 2014, the Veteran testified that bumps developed on his elbow that would drain fluid.  He also reported that his right upper extremity hurts if it touches anything.  The Veteran clarified that the pain and bumps occur under his elbow where the worst burn occurred.  

Thus, the Veteran has been consistently complaining of symptoms that led the May 2014 VA examiner to classify the Veteran's right upper extremity scar as unstable and painful.  Even though the VA examinations do not reflect pain and instability prior to May 2014, the Veteran is competent to report symptoms such as pain and instability.  Jandreau, 492 F.3d at 1376-77.  The Board finds no reason to doubt the Veteran's credibility in reporting these symptoms or any evidence that the nature of the Veteran's scar changed in May 2014.  As such, resolving reasonable doubt in the Veteran's favor, a 20 percent rating under Diagnostic Code 7804 for a painful and unstable scar of the right upper extremity is warranted prior to May 2014. 

However, as noted above, a higher rating warranted by liberalizing of the regulations governing rating criteria cannot be applied before the effective date of the regulation change.  Kuzma v. Principi, 341 F.3d at 1327.  Prior to October 23, 2008, the regulations provided a 10 percent rating under Diagnostic Code 7803 for unstable scars and a separate 10 percent rating under Diagnostic Code 7804 for superficial painful scars, but no higher ratings under either criteria.  As such, prior to effective date of the change in regulations on October 23, 2008, separate 10 percent ratings, but not higher, under Diagnostic Codes 7803 and 7804 are warranted for an unstable scar and a painful scar, respectively.  The Board has considered a rating under Diagnostic Code 7802 prior to October 23, 2008, but the size of the Veteran's burn scars does not meet the minimum size required for a compensable rating.  

The regulation change effective October 23, 2008, eliminated Diagnostic Code 7803 and merged ratings for unstable scars into Diagnostic Code 7804.  Thus, from October 23, 2008, the Veteran's right upper extremity scar warrants a 20 percent rating under Diagnostic Code 7804 for an unstable and painful scar.  However, a rating in excess of 20 percent is not warranted for any time on appeal.  The Veteran has not been shown to have three or more scars of the right upper extremity at any VA examination.  The May 2014 VA examiner, the only VA examiner to find that the scar was both unstable and painful, found only one scar of the right upper extremity.  As such, a higher rating is not warranted under Diagnostic Code 7804.  

Diagnostic Code 7801 is inapplicable as the Veteran's scar is not deep.  While the May 2014 VA examiner found the Veteran's scar to be deep, this is contradicted by findings of the March 2009, April 2016, August 2016, and June 2017 VA examination reports.  Further, in contrast to the Veteran's competent assertions about pain and cracking of the skin, there is no other competent evidence that the Veteran's right upper extremity scar is deep.  Thus, the preponderance of the evidence is against a rating under Diagnostic Code 7801.  A separate rating under Diagnostic Code 7802 is not warranted as the Veteran's scar is not of sufficient size.  Measurements by the March 2009, May 2014, April 2016, and June 2017 VA examiners place the Veteran's scar size below 800 square centimeters, and thus a compensable rating under Diagnostic Code 7802 is not warranted.  Further, no disabling effects have been identified that are not already contemplated under the current rating, and thus Diagnostic Code 7805 is also inapplicable.  

In light of the foregoing, the Board finds that the Veteran's scars of right upper extremity more nearly approximate the criteria for the assignment of a separate 10 percent rating under Diagnostic Code 7803 for instability prior to October 23, 2008.  Under the criteria effective October 23, 2008, the Veteran's scars of the right upper extremity more nearly approximate the criteria for one or two painful or unstable scars.


ORDER

A rating in excess of 30 percent for the burn scars of the head, face, and right side of the neck is denied.  

A rating of 10 percent for instability in the service connected burn scar right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand, but not higher, is granted prior to October 23, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for pain in the Veteran's service-connected burn scar right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand, prior to October 23, 2008, is denied.  

A rating of 20 percent for the service connected burn scar right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand, but not higher, is granted from October 23, 2008, to May 19, 2014, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for the service-connected burn scar right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand, from May 20, 2014, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


